DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending in this application, Claims 9 and 11 are acknowledged as withdrawn, Claims 1-8, 10 and 12-20 were examined on their merits.

The objection to the Specification because the Cross-Reference to Related Applications and reference to the abandoned parent application were missing is withdrawn in view of the Applicant’s amendment to the Specification filed 07/29/2021.

The rejection of Claims 1-8, 10 and 12-20 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description
requirement, has been withdrawn due to the Applicant’s amendments to the claims filed 07/29/2021.

The rejection of Claims 1-8, 10 and 12-20 under 35 U.S.C. § 101 because the
claimed invention is directed to a Judicial Exception (Abstract Ideas/Mental Processes)
without significantly more has been withdrawn due to the Applicant’s amendments to the claims filed 07/29/2021 deleting the Abstract Ideas/Mental steps.  

1, step (6) and Claim 15, step (5) of “performing an analysis of the biological fluid to determine the presence of chemical entities in the biological fluid sample” would require some physical method step and are thus not Abstract Ideas/Mental processes.

The rejection of Claim(s) 1, 2, 4-7, 10, 12, 13, 15, 17 and 18 under pre-AlA 35
U.S.C. § 102(b) as being anticipated by lreson et al. (2001), has been withdrawn due to the Applicant’s amendments to the claims filed 07/29/2021.  The Examiner notes that the Specification teaches at Pg. 4, Lines 15-16 that the “method may identify a library of novel compounds for further structure activity relationship evaluation”.  The Examiner notes that “novel” is commonly defined as “new and not resembling something formerly known or used”.

Response to Arguments

Applicant’s arguments, see Remarks, filed 07/29/2021, with respect to the above objection/rejections have been fully considered and are persuasive.  The objection/rejections have been withdrawn. 

Claim Objections

Claim 10 is objected to because of the following informalities:  Claim 10 is indicated as “withdrawn” when it is under consideration.  Appropriate correction is required.

Claim Interpretation

The limitation of Claim 17, step (6) that , “wherein any matches between the biological fluid sample chemical entities and the human chemical entities from the in-vitro assay, if there is not a match between the chemical entities from the biological fluid sample and the array of human chemical entities from the in-vitro assay, then steps (7)-(9) are performed;” is a contingent limitation.  The Examiner has given the limitation its broadest reasonable interpretation consistent with MPEP that the Claim 17 only requires performance of steps (1)-(5).  The MPEP at 2111.04 II states:
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 10, 12, 13, 15 and 17-19 are newly rejected under pre-AlA 35
U.S.C. § 103(a) as being unpatentable over lreson et al. (2001), of record, in view of Gurib-Fakim et al. (2005).

lreson et al. teaches a method comprising the steps of:
providing the naturally occurring ethnobotanical substance comprising an existing
land plant source identified as having the active agent curcumin (extracted from
turmeric, the powdered rhizome/root-stem of Curcuma longa) (Pg. 1058, Column 1,
Lines 1-3), which has unknown (poorly understood/lack of data) metabolism of
curcumin in humans, therefore human curcumin metabolites would be considered
“unknown” until hypothesis that human curcumin metabolism is similar to rat metabolism
was tested) medicinally active chemical entities (metabolites) which are the product of
bodily function (metabolism) after ingestion by a human user which are associated with
anti-inflammatory and cancer chemo-preventative activities (Pg. 1058, Column 1, Lines
15-19 and 38-39 and Pg. 1059, Column 1, Lines 1-3)), which reads in part on Claim 1,
step 1), Claims 17, step 1)
performing an in vitro assays wherein human and rat liver preparations (liver
hepatocytes) and controls (pre-established standards) are contacted with curcumin to
produce metabolic profiles (arrays of human and animal metabolites) of metabolite
formation using HPLC analysis (automated) (Pg. 1059, Column 2, Lines 33-48), which
reads on Claim 1, steps 2 and 3 and Claim 17, step 2 and Claims 4, 5, 10 and 13 in part;

performing in vivo dosing of curcumin on rats, reading on Claim 1, step 4) and of
Claim 17, step 3);
performing an analysis of obtained blood plasma from the dosed rats to
determine a metabolic profile by HPLC (automated) (Pg. 1059, Column 2, Lines 49-69
and Pg. 1060, Column 1, Lines 1-2 and Pg. 1061, Fig. 4), reading on Claim 1, steps 5) and 6), Claim 17, steps 4) and 5) and Claim 12, for comparison (manual determination of matches of the in vitro human metabolic profile (Pg. 1063, Column 1, Lines 6-11);
and determining matches between metabolites in the rat blood plasma with the
human hepatocyte metabolites manually (comparing HPLC chromatograms visually and
automatically via comparing retention times of metabolites) (Pg. 1062, Column 2, Lines
17-34 and Pg. 1063, Column 1, Lines 1-17 and Fig. 7), reading on Claim 1, step 7) and Claims 5-7.




lreson et al. teaches pharmacology in vitro follow-on studies on human colonic
epithelial cells (intestinal preparation) with curcumin and its isolated hepatic metabolites
on the inhibition of expression of inducible COX-2 a property associated with
chemoprevention (suitability as a treatment drug) (Pg. 1062, Column 2, Lines 1-18 and
Fig. 6), reading on Claims 2, 15 and 18.

With regard to Claim 1, step 7), it is inherent in the method of Ireson et al. that any determined chemical identity matches would “identify” those matches as potentially medicinally active chemical entities associated with the efficacy of the ethnobotanical substances as the method of the prior art performs all of the physical method steps and the “identification” is a mental step of data interpretation on the part of the practitioner.

The teachings of Ireson et al. were discussed above.

Ireson et al. does not teach a method wherein the ethnobotanical substance comprising an existing land or marine plant source is identified as having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans in the form of previously unidentified medicinally active chemical entities which are the product of bodily function which occurs when the ethnobotanical substance is ingested by the human user, as now required by Claims 1 and 17;


or wherein the in vitro testing is performed on a plurality of animal species producing the closest match of animal metabolites to human metabolites for the step of animal in vivo dosing, as required by Claims 3 in part, and 19.

lreson et al. does however teach other animal species, such as mice (Pg. 1063,
Column 1, Lines 14-20 and Fig. 7) can be used in metabolic assays of the same
ethnobotanical substance.

Gurib-Fakim et al. teaches the crude in vitro and in vivo analysis of ethnobotanical substances comprising existing plant sources identified as having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans in the form of previously unidentified medicinally active chemical entities which are the product of bodily function which occurs when the ethnobotanical substance is ingested by the human user (Pg. 41, Abstract).








It would have been obvious to those of ordinary skill in the art before the instant invention to modify the detailed method of Ireson et al. of in vitro and in vivo metabolic analysis and comparison thereof of a known ethnobotanical substance (curcumin) comprising an existing plant source identified as having a previously, identified medicinally active chemical agent associated with a medical effect on humans in the form of previously identified medicinally active chemical entities which are the product of bodily function which occurs when the ethnobotanical substance is ingested by the human user with the method of Gurib-Fakim et al. of rudimentary in vitro and in vivo analysis of ethnobotanical substances comprising existing plant sources identified as having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans in the form of previously unidentified medicinally active chemical entities which are the product of bodily function which occurs when the ethnobotanical substance is ingested by the human user, because this is no more than the application of a known technique (detailed in vitro and in vivo ethnobotanical metabolic testing) to a known method (rudimentary in vitro and in vivo testing of ethnobotanicals) ready for improvement to yield predictable results.  Those of ordinary skill in the art at the time of the invention would have been motivated to make this modification in order to have a more complete metabolic analysis of previously unidentified medicinally active chemical entities found in known ethnobotanical substances.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, the analysis of medicinal plants by in vitro and in vivo assays.

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the method of Ireson et al. and Gurib-Fakim et al. for in vitro/in vivo correlation of rat liver hepatocyte metabolites of the ethnobotanical substance having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans with human liver hepatocyte preparations to use multiple animal species as this would provide a potentially more human-like array of metabolites in the case of other primates.  One of ordinary skill in the art would have been motivated to make this modification in order to provide the closest correlation between human and animal species.  The lreson et al. reference already indicates that certain curcumin metabolites were found in mice which were not concurrently found in either rat or humans (Pg. 1063, Column 1, Lines 14-17), and therefore are not the closest animal match.  There would have been a reasonable expectation of success as the reference suggests the use of other species such as mice, and because the use of other animal species would provide a broader array of metabolites for comparison with human metabolites.

Response to Arguments

Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 


The Applicant argues that Ireson is drawn to conventional steps to determine the efficacy of an identified ethnobotanical substance/agent (curcumin) while the instant invention is drawn to the identification of an active agent in an ethnobotanical substance which is presently unidentified.  Applicant notes that the starting point is an ethnobotanical substance known to have medicinal effect, rather than an identified agent and there is nothing in the reference to teach using the claimed steps to identify a previously unidentified active agent(s) as claimed.  Applicant notes the claimed method provides time and expense reduction in the process of identifying new medications (Remarks, Pg. 8, Lines 18-25 and Pg. 9, Lines 1-9).

This is not found to be persuasive for the reasoning provided in the above new rejections, wherein the combination of Ireson and Gurib-Fakim makes obvious the newly claimed limitation of an ethnobotanical substance having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans.  

In response to Applicant's argument that the claimed method provides time and expense reduction in the process of identifying new medications, the fact that Applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

The Applicant argues that Ireson does not teach that in vivo testing is performed on a plurality of animal species, but only exemplifies one, mice and that use of a single animal species would not provide a reasonable basis for success and limit efficacy of the claimed invention (Remarks, Pg. 9, Lines 16-22).

  This is not found to be persuasive for the reasoning provided in the above new rejections, that lreson et al. does however teach other animal species, such as mice can be used in metabolic assays of the same ethnobotanical substance. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Ireson et al. and Gurib-Fakim et al. for in vitro/in vivo correlation of rat liver hepatocyte metabolites of the ethnobotanical substance having a previously, unidentified medicinally active chemical agent associated with a medical effect on humans with human liver hepatocyte preparations to use multiple animal species as this would provide a potentially more human-like array of metabolites in the case of other primates.  One of ordinary skill in the art would have been motivated to make this modification in order to provide the closest correlation between human and animal species.  The lreson et al. reference already indicates that certain curcumin metabolites were found in mice which were not concurrently found in either rat or humans (Pg. 1063, Column 1, Lines 14-17), and therefore are not the closest animal match.  There would have been a reasonable expectation of success as the reference suggests the use of other species such as mice, and because the use of other animal species would provide a broader array of metabolites for comparison with human metabolites.

Claim(s) 1-7, 10, 12, 13-15 and 17-20 are newly rejected under pre-AlA 35
U.S.C. § 103(a) as being unpatentable over lreson et al. (2001), of record, in view of Gurib-Fakim et al. (2005), as applied to Claims 1-7, 10, 12, 13, 15 and 17-19 above, and further in view of Lu et al. (2006), of record.

The teachings of lreson et al. and Gurib-Fakim et al. were discussed above.

lreson et al. did not teach a method wherein the human and animal in vitro
assays are liver microsomal assays, as required by Claims 8, 14 and 20.

Lu et al. teaches the use of human and rat liver microsomes and hepatocytes in
metabolic studies of test compounds (Pg. 1600, Abstract and Pg. 1602, Table 1).


It would have been obvious to one of ordinary skill in the art at the time of the
invention to modify the method of Ireson et al. which taught the use of human and rat
hepatocytes in metabolic assays to use human and rat liver microsomes as taught by
Lu et al. because it is prima facie obvious to substitute art-recognized equivalents for the same purpose.  The MPEP at 2144.06 II. states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

In this case, Lu et al. teaches that both human and rat hepatocytes and liver
microsomes are useful as in-vitro metabolic assays.  Those of ordinary skill in the art
before the instant invention would have been motivated to make this substitution due to
the availability of human/animal in-vitro models and artisan preference.  There would
have been a reasonable expectation of success in making this substitution as both
human and rat liver hepatocytes and human and rat liver microsomes are art-
recognized equivalent in-vitro models for metabolism.

Response to Arguments

Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 07/29/2021.

Claim(s) 1-7, 10, 12, 13 and 15-19 are newly rejected under pre-AlA 35
U.S.C. § 103(a) as being unpatentable over lreson et al. (2001), of record, in view of Gurib-Fakim et al. (2005), as applied to Claims 1-7, 10, 12, 13, 15 and 17-19 above, and further in view of Lu et al. (2006), of record.

The teachings of lreson et al. and Gurib-Fakim et al. were discussed above.

lreson et al. did not teach a method wherein the analysis of the blood plasma
includes the use of LC-MS, as required by Claims 16.

Barnes et al. teaches the use of LC-ESI-MS on animal blood samples to identify
isoflavone metabolites (Pg. 2055, Fig. 2 and Pg. 2056, Fig. 4) and wherein unlike LC
procedures based on the detection of eluted substances by absorbance, fluorescence
or electrochemical methods, mass spectrometry is not only a universal detector, but
also gives great specificity (Pg. 2058, Column 1, Lines 33-36 and Column 2, Lines 1-5).

It would have been obvious to one of ordinary skill in the art at the time of the
instant invention to modify the method of Ireson et al. and Gurib-Fakim et al. for in vitro/in vivo correlation of metabolites of the ethnobotanical substance having a previously, unidentified medicinally active chemical agent associated with a medical effect by HPLC to use LC-ESI-MS as taught by Barnes et al. because both techniques are used to determine and identify metabolites from blood samples.  One of ordinary skill in the art would have been motivated to make this modification because Barnes et al. teaches that LC-ESI-MS is a universal detector and more specific than LC methods, such as HPLC.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to similar fields of endeavor, that is, the detection and identification of metabolites in blood samples.

Response to Arguments

Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 07/29/2021.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/24/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653